Citation Nr: 1442004	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-50 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for a cervical spine disorder, prior to August 18, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a separate rating for headaches, secondary to a cervical spine disorder.  

3.  Entitlement to service connection for a lumbar spine disorder, including as secondary to a service-connected cervical spine disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to July 1997.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Although a claim of service connection for gout was initially appealed with the present claims, the Veteran was granted service connection for gout in an April 2010 rating decision.  Therefore, the issue is not before the Board.  

These claims were previously before the Board in May 2011, at which time the Veteran's petition to reopen his claim of service connection for a low back disorder was granted and the claims for an increased rating for a cervical spine disorder and the merits of his claim of service connection for a low back disorder were remanded for additional development.  The RO has complied with the remand directives.

In July 2012, a rating decision increased the Veteran's rating for his cervical spine disorder to 20 percent, effective August 18, 2011.  As a higher rating is available, the Veteran's claim for an increased rating remains on appeal. AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals either documents that are duplicative of the documents contained in the physical claims file or documents not pertinent to the present appeal.


 
FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is manifested by a muscle spasm and pain severe enough to result in an abnormal spinal contour, but is not manifested by forward flexion 15 degrees or less, unfavorable or favorable ankylosis of the entire cervical spine or the entire spine or incapacitating episodes of at least four weeks. 

2.  The Veteran's headaches are a separate neurological manifestation of the service-connected cervical spine disorder.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for a cervical spine disorder during the entire period on appeal, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  A separate rating for headaches as associated with a service-connected cervical spine disorder is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2008, August 2008, August 2009, and August 2011 that fully addressed all notice elements.  The Veteran's claims were readjudicated in a July 2012 rating decision and supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in October 2009, January 2010, and September 2011 that are determined to be adequate for adjudication purposes, as they are based on a review of the records, a physical examination of the Veteran's, and provide findings relevant to the rating criteria.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, this appeal was remanded by the Board in May 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand, in pertinent part, requested that the RO obtain an updated VA examination opinion to determine the current severity of the Veteran's symptoms. This development was properly completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237. The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 

Under the Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  It is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. These regulations apply regardless of whether the painful motion is related to arthritis. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note(1).

The Veteran filed a claim for an increased rating in May 2008.  He stated that he commonly experiences severe pain spasms in his neck.  

The Veteran underwent a VA examination in June 2008.  The examiner noted a September 2007 MRI, which showed moderate hypertrophy, spondylosis of the cervical spine with reversal of the cervical lordosis in the mid-cervical spine. On C3- 4, there was mild narrowing of bilateral foramina, at C4-C5 there was mild flattening of the thecal sac and cord, and at C5-C6, there was a mild to moderate flattening ventral thecal sac and cord and mild narrowing right foramen.  The Veteran complained of stiffness and neck pain with radiation to the right arm.  He also reported incapacitating episodes of neck pain at least once during the prior 12 months that required 2 to 3 days of physician ordered bed rest.  A physical examination of his cervical spine showed no spasms or tenderness.  Active range of motion was 42 degrees of flexion, 45 degrees of extension, bilateral bending to 30 degrees, and bilateral rotation to 45 degrees.  There was no change in range after repeat testing and no additional losses of range of motion due to pain, weakness, impaired endurance, incoordination, or instability.  

Treatment records from October 2008 show the Veteran had posture rounded, protracted scapulas, and straightened cervical lordosis.  Range of motion of his neck was limited as follows: bilateral rotation limited 25 percent, extension limited 50 percent; flexion limited 25 percent, and retraction limited and uncomfortable.  Regarding his strength testing, his physical therapist noted neck strength in all directions is 4/5, mildly uncomfortable. 

A VA examination was conducted in December 2008.  The Veteran reported daily headaches and neck pain that radiate into his left upper extremity.  He also stated that he had two incapacitating episodes in April 2008, where he was ordered to stay in bed for four days and another incapacitating episode in July 2008, where he was ordered to stay in bed for a week.  Since July, he has also been told to stay in bed during acute flare-ups for at least two days at a time.  Regarding his employment, the Veteran stated that his flare-ups generally occur from noon towards the end of the day and he is able to go home and lay down. Therefore, he is able to function in his employment.  He has also been accommodated with back and neck support at work.  Additionally, the Veteran is able to sit and stand for two hours.  A physical examination of his spine showed mild tenderness with mild spasms.  Active range of motion was forward flexion to 45 degrees with tightness and pain going down to the left shoulder, extension to 45 degrees, rotation to the right to 65 degrees, rotation to the left to 55 degrees, right lateral bending to 40 degrees, and left lateral bending to 35 degrees.  The Veteran had pain at the ends of all ranges. On active flexion, the Veteran complained mainly of pain in the back of the neck and pain shooting down to the left shoulder blade, arm, and hand.  

A July 2009 neurosurgical consultation report showed the Veteran had full range of motion of the cervical spine with no gross anatomical abnormalities and no tenderness to palpation.  A diagnostic study revealed multilevel spondylosis most significant at C6-C7. 

In September 2009 lay statements, the Veteran's co-workers observed the Veteran in significant pain due to his neck condition.  They stated that he missed a substantial amount of work due to his disorder.  

The Veteran underwent a VA examination in October 2009.  The Veteran reported neck pain in the posterior neck and upper back bilaterally, associated with sensation of weakness and lack of endurance as well as stiffness and fatigueability of the neck.  He reported flares of neck pain in March, April, May, and June 2009, which were treated with three days of bed rest.  He noted that his work involves looking down at papers on a desk which aggravates his pain.  A physical examination revealed the Veteran's neck was tender to palpation over the paracervical muscles diffusely bilaterally.  There was also a mild loss of the cervical lordotic curve.  The Veteran's range of motion was flexion to 35 degrees, extension to 35 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 50 degrees with discomfort at the end of all ranges.  There was no additional loss of range of motion due to repeat testing or painful motion or lack of endurance due to weakness or fatigue.  

In an April 2010 statement, the Veteran stated that his neck is curved in the opposite direction as compared with a normal person.  He also noted that although treatment records from the prior month indicated he was ordered five days of bed rest, he took leave for an additional seven days to recover from severe spasms with pain, numbness, and tingling down both arms.  

October 2010 records show the Veteran underwent steroid injections for his cervical pain.  In November 2010, the Veteran was out of work for two weeks due to pain in his neck radiating to his bilateral upper extremities and under the shoulder blades.  His pain was resolved through an epidural steroid injection.  An emergency room record from June 2011 showed the Veteran was treated for a severe exacerbation of his chronic neck pain.  His neck was supple and non-tender and his motor and sensory functions were intact and normal in the upper extremities.  

Also, treatment records from June 2011 show the Veteran sought treatment.  A physical examination showed moderate decrease in range of motion.  The physician noted that the Veteran's symptoms had worsened and the Veteran demonstrated signs of cervical myeloradiculopathy.  The Veteran had mild stable listhesis without significant instability with bending at the C3-4 level.  

July 2011 treatment records from Dr. GY, showed that the Veteran sought treatment for a right cervical radiculopathy, less severe neck pain and mild left cervical radiculopathy, multilevel cervical degeneration including mild C3-4 subluxation, and possible cervical compression fracture in 1987.  Dr. GY. noted that the Veteran's pain improved due to a change in job responsibilities.  He found the Veteran to be in no distress.

A VA examination was conducted in September 2011.  The Veteran reported constant daytime pain, stiffness, and fatigueability.  He estimated missing 27 days of work in the prior year, including two episodes of physician ordered bed rest lasting 10 days.  He also experiences headaches with his pain flares.  The examiner also noted loss of cervical lordosis over the years.  A physical examination showed the Veteran had a stiff cervical spine when standing, turning, and ambulating.  He had tenderness and spasm to palpation. No scoliosis was noted. His cervical range of motion was flexion to 25 degrees, extension to 40 degrees, bilateral flexion to 25 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 67 degrees.  There was pain at the ends of all ranges.  Following repeat testing, there was a gain of 10 degrees of flexion and a loss of 10 degrees in left rotation due to discomfort and fatigue.  The examiner diagnosed cervical spine degenerative disc and joint disease with C3 on C4 anterolisthesis, spinal stenosis by magnetic resonance imaging.

Analysis

The Board finds that the Veteran is entitled to a 20 percent rating for the entire period on appeal.  At the September 2011 VA examination, he was shown to have flexion of 25 degrees, which is in between 15 and 30 degrees flexion.  However, through the entire period on appeal, the Veteran has been shown to have reduced range of motion, spasms and pain.  Additionally, as early as a 2007 MRI, the Veteran was shown to have reverse lordosis of the cervical spine.  The Veteran also consistently reported abnormal contour of his neck.  The Board finds his disability picture to be consistent throughout the entire period on appeal.  Therefore, a 20 percent rating for the entire period is warranted as it shows muscle spasm severe enough to result in an abnormal spinal contour. 

A higher than 20 percent rating is not warranted since he has not demonstrated forward flexion of the cervical spine to 15 degrees or less, favorable or unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  As the findings from the September 2011 VA examination show, he demonstrated forward flexion to 25 degrees with pain at 25, and these are the most limited range of motion findings during the period on appeal.  Thus, even after considering that there is some functional loss due to painful motion resulting in less movement than normal and excess fatigability, the Board does not find that such functional loss approximates the criteria for a 30 percent rating requiring limitation of forward flexion to 15 degrees or less. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. That is, there is no reliable evidence that any Deluca factor functionally limits forward flexion to 15 degrees or less, or ankyloses of any segment of the spine.

With regard to incapacitating episodes, the records show that the Veteran has missed a great deal of work due to his disorder.  However, the evidence shows only 10 days of physician directed bed rest.  Therefore, a higher rating, to 40 percent, is not warranted under this code since the Veteran is not shown to have the requisite frequency of incapacitating episodes, i.e., incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Neurological disorders

As noted above, the General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations. Here, the RO has already awarded service connection for radiculopathies of the right and left upper extremities associated with the cervical spine disorder, and has been assigned 10 percent ratings for these disabilities in the January 2009 rating decision.  As the Veteran has not appealed these ratings, they are not presently before the Board.  Furthermore, there is no evidence of bowel or bladder impairment associated with the Veteran's spine disability. Thus, a separate rating for bowel or bladder impairment is not warranted. 38 C.F.R. § 4.71, Diagnostic Code 5237, Note (1). 

However, the Veteran's treatment records reflect that he experiences headaches as a result of his cervical spine disorder.  Specifically, an October 1997 VA examination noted that it was very likely the Veteran's headaches were related to his cervical spine disorder.  A December 2008 VA examination diagnosed headaches, associated with the cervical spine disorder.  An October 2009 VA examination diagnosed degenerative disc disease of the cervical spine with headaches.  Headaches were also noted as a symptom of his cervical spine disorder at the September 2011 VA examination.  Furthermore, the Veteran's disorder on appeal has been identified as "degenerative disc disease, C3-4 and C4-5 with headaches." 

As neurological manifestations of a spine disorder are to be rated separately, the Board finds the Veteran is entitled to a separate rating for his headaches.  38 C.F.R. § 4.71, Diagnostic Code 5237, Note (1).   

Extraschedular consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom; Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the all of the claimed symptoms of the Veteran's cervical spine disability are fully contemplated by the applicable rating criteria, as they address the following:  cervical spine range of motion, neurological effects, functional loss, and spine incapacitating episodes. As shown above, the criteria include both the symptoms listed and the overall level of impairment. Hence, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. Referral for consideration of an extraschedular rating for these disabilities is therefore not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

A rating of 20 percent for a cervical spine disorder is warranted for the entire period on appeal.  

A separate rating for headaches as secondary to a cervical spine disorder is granted.


REMAND

Unfortunately, the Board finds that the January 2010 VA medical opinion addressing the question regarding any relationship between a lumbar spine disorder and service-connected cervical spine disorder is inadequate. 

The law provides that VA disability compensation is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2013). 

Here, the January 2010 VA opinion provided a detailed rationale regarding direct service connection and regarding the causation aspect of secondary service connection.  No opinion, however, was provided regarding whether the service-connected cervical spine disability aggravates a current lumbar spine disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Therefore, on remand, a VA examiner must provide a clear opinion addressing this theory of entitlement to service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the VA examiner who conducted the January 2010 VA examination, or, if that examiner is unavailable, to another examiner for opinion, and, if necessary, additional examination.

The examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran's lumbar spine disorder is aggravated by his service-connected cervical spine disorder? 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.   The examiner must provide a complete explanation for the opinions expressed. The examiner should not invoke the phrase without resort to mere speculation without first explaining the basis for such an opinion. 

The examiner must review the claims folder in connection with the above inquiries and the examination report should reflect that such a review was conducted.

2. After the development requested has been completed, the agency of original jurisdiction (AOJ) must review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


